Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Patricia A. Guerrera Paralegal (860) 723-2805 Fax: (860) 723-2215 patricia.guerrera@us.ing.com October 2, 2007 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company of New York and its Separate Account NY-B Prospectus Title: ING Rollover Choice SM  NY Variable Annuity File Nos.: 333-139695 and 811-07935 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement dated October 1, 2007 to the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 1 to the Registration Statement on Form N-4 (Amendment No. 1) for Separate Account NY-B of ReliaStar Life Insurance Company of New York (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 1 which was declared effective on October 1, 2007. The text of Amendment No. 1 was filed electronically on October 1, 2007. If you have any questions regarding this submission, please call Michael Pignatella at 860-723-2239 or the undersigned at 860-723-2805. Sincerely, /s/ Patricia A. Guerrera Patricia A. Guerrera Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
